DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the arguments received 12/18/2020.  Claims 1, 8, 14, 18, 21 were amended and Claims 9 and 10 were cancelled.  New Claims 22 and 23 were added by this amendment.  

Claim Objections
Claim 22 is objected to because of the following informalities:  the term “form” is misspelled.  It should be “from” for accuracy.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “surface cleaning apparatus” in Claims 1-8 and 11-23, “fluid delivery system” in Claims 18 and 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 21 recites the limitations "suction source", “fluid container”, and “fluid distributor”.  The claim elements have been previously claimed leaving the interpretation unclear whether the elements are the same as 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 1-8 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kasper et al. US 6,286,180 (hereafter Kasper et al.).

Regarding Amended Claim 1, Kasper et al. teaches:
1. (Currently Amended) A surface cleaning apparatus (extraction cleaning machine 12), comprising: 
a recovery tank (recovery tank 30); 
a suction nozzle (nozzle with suction nozzle opening 316, Figure 9) in fluid communication with the recovery tank (Figure 9); 
a suction source (vacuum motor 74 and impeller fan 76) in fluid communication with the suction nozzle and the recovery tank to generate a working air path to transport debris-containing fluid including air and liquid from the suction nozzle into the recovery tank (Column 14, Line 44 – Column 15, Line 22); and 
an air/liquid separator (assembly shown in Figures 9 and 10 that separates liquid from the air flow and collects the liquid) including a column separator (planar wall 408) within the recovery tank for separating liquid from air in the debris-containing fluid, the air/liquid separator comprising: 
a vertical stack (intermediate working air flow conduit 330 – arranged vertically, Figure 9) with an outlet port (outlet 344) fluidly coupled to the recovery tank (Figure 9); 
a separator shield (rear portion 374) extending at least partially over or around the outlet port (relative to collection space, Figure 9) to separate incoming air and liquid (Figure 9); and 
at least one baffle (front portion 370) coupled to the separator shield (through stringers 376, Figure 10) and projecting at least partially over the outlet port (relative to collection space, Figure 9).  


    PNG
    media_image1.png
    942
    537
    media_image1.png
    Greyscale

Regarding Claim 2, Kasper et al. teaches:
2. (Original) The surface cleaning apparatus of claim 1 wherein the at least one baffle (front portion 370) further comprises at least one rib (stringers 376) coupled to an inner surface of the separator shield (rear portion 374)(Figure 10).  

Regarding Claim 3, Kasper et al. teaches:
3. (Original) The surface cleaning apparatus of claim 2 wherein the at least one rib (stringers 376) extends between side portions of the separator shield (rear portion 374)(ribs are located, and therefore extend, between the sides of the rear portion 374, Figure 10).  

Regarding Claim 4, Kasper et al. teaches:
4. (Original) The surface cleaning apparatus of claim 2 wherein the at least one rib (stringers 376) extends at least partially across a central portion of the separator shield (rear portion 374)(depends on location of boundary - see discussion below).  

Kasper et al. discloses four multiple ribs (stringers 376) that extend from the separator shield (rear portion 374) across to the baffle (front portion 370).  As shown in Figure 10, two of the ribs are located in a central portion of the separator shield.  The broadest interpretation of the term “portion” does not have a specific defined boundary.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the interpretation of the boundary of the central portion wherein the rib extends at least partially across a central portion of the separator shield as claimed.

Regarding Claim 5, Kasper et al. teaches:
5. (Original) The surface cleaning apparatus of claim 2 wherein the at least one rib (stringers 376) comprises multiple ribs (multiple ribs shown in Figure 10) coupled to the inner surface of the separator shield (rear portion 374)(Figure 10).  

Regarding Claim 6, Kasper et al. teaches:
6. (Original) The surface cleaning apparatus of claim 1 wherein the separator shield (rear portion 374) further comprises a central portion that curves (bends and fits over stand pipe 380 which has inlet opening 382, Figures 9 and 10) outwardly over the outlet port (depends on location of boundary - see discussion below).  

Kasper et al. discloses four multiple ribs (stringers 376) that extend from the separator shield (rear portion 374) across to the baffle (front portion 370).  As shown in Figure 10, two of the ribs are located in a central portion of the separator shield.  The broadest interpretation of the term “portion” does not have a specific defined boundary.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the interpretation of the boundary of the central portion wherein the rib extends at least partially across a central portion of the separator shield as claimed.

Regarding Claim 7, Kasper et al. teaches:
7. (Original) The surface cleaning apparatus of claim 6 wherein the separator shield (rear portion 374) further comprises lateral side portions which curve around sides of the outlet port (bends and side portions form hole that fits over stand pipe 380 which has inlet opening 382, Figures 9 and 10).  

Regarding Amended Claim 8, Kasper et al. teaches:
8. (Currently Amended) The surface cleaning apparatus of claim 1 wherein the at least one baffle (front portion 370) is configured to at least one of reduce an amount of foam or splashing of the debris- containing fluid inside the recovery tank, interrupt a liquid flow path at the outlet port, or slow down the debris-containing fluid at the outlet port (prevents excessive sloshing of recovered diet and liquid and contain any foam generated inside the tank).  

Regarding Claim 11, Kasper et al. teaches:
11. (Original) The surface cleaning apparatus of claim 1 wherein the air/liquid separator further comprises an inlet column (walls of intermediate working air flow conduit 330 nearest outlet 344, Figure 9) defining the outlet port (outlet 344) fluidly coupled to the recovery tank (recovery tank 30).  

Regarding Claim 12, Kasper et al. teaches:
12. (Original) The surface cleaning apparatus of claim 11 wherein the air/liquid separator further comprises an outlet column (stand pipe 380) configured to pass substantially clean air to the suction source (vacuum motor 74 and impeller fan 76)(Figure 9).  

Regarding Claim 13, Kasper et al. teaches:
13. (Original) The surface cleaning apparatus of claim 12 wherein the air/liquid separator further comprises a float shutter (float 390) configured to selectively raise to a position that closes an air inlet port (inlet opening 382) of the outlet column (stand pipe 380).  

Regarding Amended Claim 14, Kasper et al. teaches:
14. (Currently Amended) The surface cleaning apparatus of claim 13 wherein the air/liquid separator further comprises a buoyant float body (buoyant base 392) coupled to the float shutter (float 390), and wherein the buoyant float body is configured to rise along with a liquid level inside the recovery tank (Figure 9).  

Regarding Claim 15, Kasper et al. teaches:
15. (Original) The surface cleaning apparatus of claim 12 wherein the suction source (vacuum motor 74 and impeller fan 76) is configured to draw the debris-containing fluid into the inlet column (walls of intermediate working air flow conduit 330 nearest outlet 344, Figure 9), and wherein the debris-containing fluid is slowed by the at least one baffle (front portion 370) before striking the separator shield (Figure 9).  
 
Regarding Claim 16, Kasper et al. teaches:
16. (Original) The surface cleaning apparatus of claim 15 wherein liquid and debris in the debris-containing fluid fall to a bottom of the recovery tank (recovery tank 30)(Figure 9), and wherein the suction source (vacuum motor 74 and impeller fan 76) is further configured to draw air separated from the liquid and debris into the outlet column (stand pipe 380).  

Regarding Claim 17, Kasper et al. teaches:
17. (Original) The surface cleaning apparatus of claim 1 wherein at least a portion of the recovery tank (recovery tank 30) comprises a transparent or translucent material configured to permit a user to view contents of the recovery tank (smoky, translucent material).  

Regarding Amended Claim 18, Kasper et al. teaches:
18. (Currently Amended) The surface cleaning apparatus of claim 1, further comprising a fluid delivery system (Figure 4) for storing cleaning fluid and delivering the cleaning fluid to a surface to be cleaned (Figure 4), comprising: 
a fluid container (clean water tank 42); and 
a fluid distributor (distribution system shown in Figure 4) in fluid communication with the fluid container.  

Regarding Claim 19, Kasper et al. teaches:
19. (Original) The surface cleaning apparatus of claim 18, further comprising a recovery airflow conduit (outlet 326) leading to the recovery tank (recovery tank 30), wherein the suction nozzle (nozzle with suction nozzle opening 316, Figure 9) comprises a front wall (plate member 318) and a rear wall (plate member 320) defining a suction pathway (initial working air flow conduit 322) therebetween with an opening forming a suction nozzle inlet (suction nozzle opening 316), and wherein the suction pathway is in fluid communication with the recovery airflow conduit (Figure 9).  

Regarding Claim 20, Kasper et al. teaches:
20. (Original) The surface cleaning apparatus of claim 19 wherein the suction nozzle (nozzle with suction nozzle opening 316, Figure 9) is configured to recover the debris-containing fluid delivered by the fluid delivery system from the surface to be cleaned (Figure 9), and wherein the at least one baffle is configured to at least one of slow down the debris-containing fluid at the outlet port, reduce an amount of foam, or reduce splashing of the debris-containing fluid inside the recovery tank (prevents excessive sloshing of recovered diet and liquid and contain any foam generated inside the tank).  

Regarding Amended Claim 21, Kasper et al. teaches:
21. (Currently Amended) The surface cleaning apparatus of claim 20, further comprising: 
a housing (upper housing 16) including an upright assembly (Figure 1), with the recovery tank (recovery tank 30), suction source (vacuum motor 74 and impeller fan 76), and fluid container (clean water tank 42) provided on the housing (Figure 1); and
a base (base assembly 14) mounted to the upright assembly (Figure 1) and adapted for movement across a surface to be cleaned, with the suction nozzle (nozzle with suction nozzle opening 316, Figure 9) and fluid distributor (distribution system shown in Figure 4) provided on the base (part of the distribution system shown in Figure 4, such as the spray nozzle, is on the base).  

Regarding New Claim 22, Kasper et al. teaches:
22. (New) A surface cleaning apparatus (extraction cleaning machine 12), comprising: 
a recovery tank (recovery tank 30); 
a suction nozzle (nozzle with suction nozzle opening 316, Figure 9) in fluid communication with the recovery tank (Figure 9); 
a suction source (vacuum motor 74 and impeller fan 76) in fluid communication with the suction nozzle and the recovery tank to generate a working air path to transport debris-containing fluid including air and liquid from the suction nozzle into the recovery tank (Column 14, Line 44 – Column 15, Line 22); and 
an air/liquid separator (assembly shown in Figures 9 and 10 that separates liquid from the air flow and collects the liquid) within the recovery tank for separating liquid from air in the debris-containing fluid, the air/liquid separator comprising: 
an inlet column (intermediate working air flow conduit 330), adapted to receive recovered air and liquid form the suction nozzle (Figure 9), the inlet column having an upper end defining an outlet port (outlet 344) fluidly coupled to the recovery tank; 
an outlet column (stand pipe 380) adapted for passing substantially clean air to the suction source (Figure 9), the outlet column including an outlet column air inlet port (inlet opening 382) at an upper end of the outlet column (Figures 9 and 10); 
a separator shield (rear portion 374) extending at least partially over or around the outlet port (relative to collection space, Figure 9) to separate incoming air and liquid (Figure 9); and 
at least one baffle (front portion 370) coupled to the separator shield (through stringers 376, Figure 10) and projecting at least partially over the outlet port (relative to collection space, Figure 9).  

Allowable Subject Matter
Regarding new Claim 23, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims.  Specifically, the prior art does not at the least teach an air/liquid separator selectively insertable through the opening and extending into the recovery chamber.  For the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by 

Response to Arguments
Rejection Under 35 U.S.C. 112(b)
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore the examiner withdraws the previous rejection under 35 U.S.C. 112(b).   

Rejections Under 35 U.S.C. 102(a)(1)
Applicant’s arguments with amendments, filed October 9, 2020, with respect to the 35 U.S.C. 102(a)(1) rejection(s) of Claims 1-21 under Lenkiewicz et al. US 2007/0226943 have been fully considered and are persuasive.  Therefore the rejections have been withdrawn.  As necessitated by amendment, Claim 1-8 and 11-22 has been rejected under Kasper et al. US 6,286,180 as presented above.  

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARC CARLSON/Primary Examiner, Art Unit 3723